Citation Nr: 0008738	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, status post coronary bypass surgery times 4, 
currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from May 1982 to May 
1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's service-connected heart disorder is currently 
manifested by complaints of chest pain with mild to moderate 
activity, relieved within several minutes by nitroglycerin, 
with objective findings for coronary artery disease, status 
post bypass graft surgery in October 1997.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for coronary artery disease, status post coronary bypass 
graft surgery, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 7005 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 30 percent evaluation 
assigned his service-connected coronary artery disease does 
not reflect adequately the severity of his heart 
symptomatology.  He asserts that the evaluation should be 
increased based recurrent episodes of chest pain with mild to 
moderate activity and inability to complete a cardiac stress 
test due to chest pain and elevated blood pressure readings, 
along with his relative youth and poor employment prospects 
because of heart disease.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disability is more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the rating schedule was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 62507 (1997) (codified at 38 C.F.R. §§ 4.104).  
Because the appellant's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See  Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In this case, VARO provided the appellant 
notice of the revised regulations in an August 1998 statement 
of the case.  Thus, the Board finds that it may proceed with 
a decision on the merits of the claim, with consideration of 
the pre-1998 and revised regulations, without prejudice to 
the appellant.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

Prior to January 1998, Diagnostic Code 7005 provided a 30 
percent evaluation following a typical coronary occlusion or 
thrombosis or with a history of substantiated anginal attack, 
ordinary manual labor is feasible.  Where following a typical 
history of acute coronary occlusion or thrombosis, or with a 
history of substantiated repeated anginal attacks, more than 
light manual labor is not feasible, the schedule provided a 
60 percent evaluation.  A 100 percent evaluation was 
assignable during and for six months following acute illness 
from coronary occlusion or thrombosis with circulatory shock, 
and after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or if 
more than sedentary employment is precluded.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (1997).

Pursuant to the January 1998 regulatory changes, coronary 
artery disease is rated at the 30 percent disability level 
where the objective findings of record show, upon a workload 
of greater than 5 metabolic equivalents (METs) but not 
greater than 7 METs, dyspnea, fatigue, angina, dizziness or 
syncope, or show evidence of cardiac hypertrophy or dilation 
on electrocardiogram, echocardiogram or x-ray.  Where there 
is more than one episode of acute congestive heart failure in 
the past year or objective findings for dyspnea, fatigue, 
angina, dizziness or syncope upon a workload of greater than 
3 METs but not greater than 5 METs, or for left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent evaluation is warranted.  A veteran who suffers 
from chronic congestive heart failure or demonstrates 
dyspnea, fatigue, angina, dizziness, or syncope upon a 
workload of 3 METs or less, or shows left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, is entitled to a 100 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1999).

The record clearly shows that the appellant does not meet the 
requirements for a rating in excess of 30 percent under the 
old rating criteria.  Review of the private medical records 
dated 1992 to 1998, along with the recent reports of VA 
examination and stress test dated October 1997 do not show 
the presence of coronary occlusion or thrombosis or a 
substantiated history of repeated anginal attacks since the 
appellant's bypass surgery in October 1996.  We note that the 
appellant reported on VA examination in October 1997 that he 
had renewed episodes of angina beginning in August 1997 with 
mild to moderate activity that responded well to 
nitroglycerin treatment.  The pertinent evidence of record 
does not show that heart disease precludes more than light 
manual labor.  The October 1997 VA cardiac examiner described 
the appellant's heart disability as moderately disabling 
based on the history provided by the appellant, but there was 
no indication from the examiner or the appellant that his 
condition entirely precluded more than light manual labor.  
The evidence of record is also negative for findings or 
symptoms of congestive heart failure.  Clinical findings at 
the October 1997 VA examination revealed normal heart rate, 
blood pressure, and carotid pulses.  There were no physically 
discernable cardiac abnormalities and there was no cyanosis, 
clubbing or edema of the extremities.  EKG 
(electrocardiogram) findings of record have been routinely 
normal.

Accordingly, after considering the specific rating criteria 
for the appellant's heart disease, a rating in excess of 30 
percent is not warranted under the old criteria.  See 38 
C.F.R. § 4.104, Diagnostic Code 7005 (1997).

With respect to the revised regulatory provisions that became 
effective January 1998, the Board also finds that the 
assignment of a rating in excess of 30 percent is not 
warranted.  There is no evidence of record of any episodes of 
acute congestive heart failure in the past year or left 
ventricular dysfunction.  During the appellant's VA 
authorized stress test in October 1997, the result were 
deemed "indeterminate" as the appellant failed to reach his 
target heart rate because of dizziness, hypertension, and 
chest discomfort.  Peak METS was 10.  No arrhythmias or 
conduction disturbances were found, and there were no changes 
in ST segments.  It was noted that the appellant developed 
chest pain with stress and that his response was 
"hypersensitive."  The medical evidence of record is 
positive for ischemic heart disease and indicated complaints 
of chest pain and easy fatigability.  Having reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against a rating greater than 30 percent for 
service-connected coronary artery disease under the revised 
regulatory criteria.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

An increased rating for coronary artery disease is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


